Case: 16-60799      Document: 00514265986         Page: 1    Date Filed: 12/08/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 16-60799                                    FILED
                                  Summary Calendar                           December 8, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
MARIVEL MORENO HERNANDEZ; YAEL CHAVEZ MORENO,

                                                 Petitioners

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 119 399
                               BIA No. A208 119 400


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Marivel Moreno Hernandez and her son Yael Chavez Moreno petition for
review of the decision of the Board of Immigration Appeals (BIA) following the
denial by the immigration judge of her application for asylum, withholding of
removal, and relief under the Convention Against Torture (CAT). We review




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60799      Document: 00514265986   Page: 2   Date Filed: 12/08/2017


                                 No. 16-60799

the denial of relief for substantial evidence. Chen v. Gonzales, 470 F.3d 1131,
1134 (5th Cir. 2006).
      Substantial evidence supports the finding that Moreno Hernandez was
not entitled to asylum, withholding of removal, or CAT relief. The record does
not compel the conclusion that she had a well-founded fear of persecution on
account of a protected ground, as the domestic partner of a person who was
persecuted by Mexican authorities. See Chen, 470 F.3d at 1134. Though she
argues that her testimony “strongly supports a finding” that she was targeted
on account of her relationship, the evidence does not compel such a finding.
See id. Moreover, she has not identified any evidence demonstrating that this
group would be seen as a recognizable group in Mexico. See Orellana-Monson
v. Holder, 685 F.3d 511, 522 (5th Cir. 2012). Because she offered no evidence
establishing the involvement of the police department or other government
agency and relies on evidence that Mexico has widespread police corruption,
the record does not compel a conclusion that she would more likely than not be
tortured by or with the acquiescence of the Mexican government upon removal.
See Ramirez-Mejia v. Lynch, 794 F.3d 485, 493-94 (5th Cir. 2015); Roach v.
Lynch, 632 F. App’x 192, 199 (5th Cir. 2015).
      Moreno Hernandez’s petition for review is DENIED.




                                       2